Citation Nr: 1043363	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a temporary total disability rating based on 
surgical or other treatment necessitating convalescence.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to October 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  
A January 2006 rating decision denied the Veteran's claim of 
entitlement to a temporary total disability rating based on 
surgical or other treatment necessitating convalescence.  Rating 
decisions in March 2006 and September 2006 also denied the 
Veteran's claim of entitlement to a TDIU due to service-connected 
disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
disposition of the claims.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2010).

As a preliminary matter, the Board notes that there are 
potentially relevant outstanding federal records.  In a June 2006 
Request for Employment Information in Connection with Claim for 
Disability Benefits (VA Form 21-4192), the Veteran's most recent 
employer indicated that he has been in receipt of federal 
workman's compensation benefits since July 1994.  Because VA is 
on notice that there are additional records that may be 
applicable to the Veteran's claims and because these records may 
be of use in deciding the claims, these records are relevant and 
should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to a temporary total 
disability rating based on surgical or other treatment 
necessitating convalescence, the Board notes that a total 
disability rating will be assigned when it is established by 
report at hospital discharge or outpatient release that treatment 
of a service-connected disability resulted in surgery 
necessitating at least one month of convalescence; surgery with 
severe post-operative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
case, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (2010).

The Veteran is currently service-connected for degenerative joint 
disease of the left knee, status-post left patella fracture, 
effective August 1988.  He is also service-connected for lateral 
instability of the left knee, effective August 2005.  VA 
treatment records dated in May 2005 indicate that the Veteran was 
involved in a motor vehicle accident while riding a moped in the 
Bahamas.  In May 2005 he underwent VA surgical treatment for a 
left tibial plateau fracture and lateral meniscal tear.  
Subsequent to his surgical treatment, the Veteran was ordered 
against weight-bearing activities until August 2005, at which 
time he was allowed to participate in partial weight-bearing 
activities and wean from a crutch.  As of December 2005, the 
Veteran used a cane for ambulation and required the use of a knee 
brace for prolonged walking.

The Veteran asserts entitlement to a temporary total disability 
rating based on surgical or other treatment necessitating 
convalescence, specifically, the necessity for continued use of 
crutches due to his May 2005 surgical treatment.  At the time of 
his May 2007 Appeal To Board Of Veterans' Appeals (VA Form 9), 
the Veteran asserted that he was informed by VA physicians that 
his left tibial plateau fracture would heal naturally, but would 
accelerate his service-connected degenerative joint disease of 
the left knee unless the fracture was corrected.  The RO has 
denied the Veteran's claim on the basis that his May 2005 motor 
vehicle accident was an intercurrent injury, and that service 
connection was not in effect for a lateral tibial plateau 
fracture or lateral meniscus tear.  

While the Veteran's VA treatment records are silent for any 
notations regarding his service-connected degenerative joint 
disease and instability of the left knee in connection with his 
May 2005 motor vehicle accident and subsequent surgical 
treatment, it remains unclear to the Board if his convalesce, 
specifically, his necessity for continued use of crutches, was 
prolonged or worsened due to the status of his left knee 
immediately prior to the accident.  In this regard, the Board 
finds that a VA examination is in order.

As to the Veteran's claim of entitlement to a TDIU due to 
service-connected disabilities, the Board notes that such is 
warranted when, in the judgment of the rating agency, the 
claimant is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a) (2010). If there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.  There must be 
impairment so severe that it is impossible for the average person 
to secure or follow a substantially gainful occupation.  38 
U.S.C.A.   § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).  

In reaching such a determination, the central inquiry is whether 
a Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to a 
Veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The record reflects that the Veteran is service connected for:  
post-operative residuals of a total left hip replacement, rated 
as 50 percent disabling; degenerative joint disease and lateral 
instability of the left knee, rated as 10 percent and 20 percent 
disabling, respectively; pulmonary asbestosis, hypertension, and 
degenerative joint disease of the right knee, each rated as 10 
percent disabling; and residuals of a fractured left humerus, 
bilateral hearing loss, abdominal stab wound, and multiple facial 
and eyelid scars, each rated as noncompensably disability.  The 
Veteran's combined disability evaluation is 80 percent.  As the 
Veteran is service-connected for multiple disabilities, one rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more, the percentage 
criteria of 38 C.F.R. § 4.16(a) are met. The remaining question 
therefore is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, and the Board believes that a VA 
examination will be helpful in resolving this question.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 
Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate 
with the Veteran's claims file all 
relevant records related to his claim for 
federal workman's compensation benefits, 
to include any medical records upon which 
any decision was made.  If these requested 
records are unavailable, or the search for 
them otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R.       
§ 3.159(c)(2).

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination.  The 
examiner must: 

(a) evaluate the impact of the Veteran's 
service-connected disabilities on his 
employability.  The examiner should opine 
as to whether the Veteran's service-
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation; and 

(b) opine as to whether the Veteran's 
convalesce, specifically, his necessity 
for continued use of crutches, was 
prolonged or worsened due to the status of 
his left knee, marked by degenerative 
joint disease and lateral instability, 
immediately prior to the May 2005 accident 
wherein he fractured his left lateral 
tibial plateau and tore his left lateral 
meniscus.

The claims file must be reviewed by the 
examiner in conjunction with the 
examination and the review should be noted 
in the examination report.

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.  The claims file must 
be properly documented regarding any 
notifications to the Veteran as to the 
scheduled examination.

3.  Subsequent to the VA examination, the 
RO/AMC shall review the examination report 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
corrective procedures must be implemented. 

4.  When the development requested has 
been completed, the RO/AMC shall 
readjudicate the Veteran's claims of 
entitlement to a temporary total 
disability rating based on surgical or 
other treatment necessitating 
convalescence and a TDIU due to service-
connected disabilities, on the basis of 
the additional evidence.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response. 
Thereafter, if appropriate, the case is to 
be returned to the Board, following 
applicable appellate procedure.  

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The Veteran need take no action until so 
informed.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  All claims 
that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

